F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               JUL 12 1999
                                  TENTH CIRCUIT
                       ________________________________                   PATRICK FISHER
                                                                                   Clerk


 STATE INSURANCE FUND, a
 Department of the State of Oklahoma,

              Plaintiff-Appellee,
                                                             No. 99-6020
 v.                                                   (D. C. No. 96-CV-1755-A)
                                                              (W.D. Okla.)
 ACE TRANSPORTATION, INC., a
 corporation; DYNASTY
 TRANSPORTATION, INC., a
 corporation; JAMES H. GLASGOW and
 BILL A. BUSBICE, JR., individuals,

              Defendants-Appellants.

                        ______________________________

                           ORDER AND JUDGMENT *
                        ______________________________

Before TACHA, McKAY, and MURPHY, Circuit Judges.
                 ______________________________



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral


      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendants in this diversity case appeal the district court’s grant of attorney

fees to Plaintiff in the amount of $35,750.00.

      Plaintiff filed the underlying action to recover premiums due under certain

workers’ compensation insurance policies issued to Defendants. The district

court awarded judgment to Plaintiff on August 31, 1998, and on that basis,

Plaintiff subsequently filed an application for attorney fees. Defendants did not

file a response or otherwise object to the fee application. In an Order dated

November 30, 1998, the district court awarded attorney fees to Plaintiff pursuant

to Okla. Stat. tit. 12, § 936. In this appeal, Defendants contest only the basis for

the award, not the amount.

      Having thoroughly reviewed the record and the briefs submitted on appeal,

we can see no reason for departing from the longstanding rule that this court will

not consider issues raised for the first time on appeal. See Walker v. Mather (In

re Walker), 959 F.3d 894, 896 (10th Cir. 1992). Defendants did not present the

district court with any basis on which to deny attorney fees, and they have not

shown any unusual circumstances which would warrant departing from our rule.

See Smith v. Rogers Galvanizing Co., 128 F.3d 1380, 1386 (10th Cir. 1997).




                                          -2-
The appeal is DISMISSED.

                                 Entered for the Court


                                 Monroe G. McKay
                                 Circuit Judge




                           -3-